

AMERIPRISE FINANCIAL ANNUAL INCENTIVE AWARD PLAN


As Amended and Restated Effective January 1, 2009


Purpose


The purpose of this Ameriprise Financial Annual Incentive Award Plan (the
“Plan”) is to provide added incentive to those officers and key executives of
Ameriprise Financial, Inc. (the “Company”) and its subsidiaries who are in a
position to make substantial contributions to the earnings and growth of these
companies and to reward them collectively and individually for performance which
contributes significantly toward such earnings and growth.



Article 1 Definitions


For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this Article
1:


1.01
“Board” means the board of directors of the Company. Any reference herein to the
Board shall be deemed to include any committee or person to whom any duty of the
Board has been delegated.



1.02
“CEO” means the Chief Executive Officer of the Company.



1.03
“Change in Control” has the meaning given such term in the Ameriprise Financial
2005 Incentive Compensation Plan, as amended from time to time, or such
successor plan thereto.



1.04
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and all regulations, interpretations and administrative guidance issued
thereunder.



1.05
“Committee” means the Compensation and Benefits Committee of the Company or such
other committee designated by the Board to administer the Plan. Any reference
herein to the Committee shall be deemed to include any other committee or person
to whom any duty of the Committee has been delegated.



1.06
“Participating Companies” means, for a given Plan Year, the Company and its
subsidiaries set forth in the award guidelines for such Plan Year, as determined
by the Committee in its sole discretion.



1.07
“Plan Year” means a one-year period beginning on January 1 and ending on
December 31.




Article 2 Participation in the Plan





--------------------------------------------------------------------------------






2.01    Participation. Participation in the Plan for a given Plan Year shall be
limited to the key executives of the Participating Companies for such Plan Year
who are designated by the Committee, in its sole discretion, as participants in
the Plan for that Plan Year. Participants for a Plan Year shall be designated
prior to the beginning of such Plan Year or as soon as practicable thereafter;
provided, however, new executives, or executives whose duties and
responsibilities have been materially increased during the Plan Year, may be
designated participants for such Plan Year at any time during the Plan Year.
Unless the Committee determines otherwise, executives hired or promoted on or
before the 15th day of a given month are eligible to become participants in the
plan in the month in which hired or promoted, and executives hired after the
15th day of a given month shall be eligible to become participants in the Plan
in the month following the month in which hired or promoted. Unless the
Committee determines otherwise, executives hired or promoted on or after October
15th of a Plan Year shall not be able to participate in the Plan for the Plan
Year in which hired or promoted. The Committee’s designation of an executive as
a participant in respect of a particular Plan Year will not in itself entitle
that executive to receive an award for that Plan Year or to be designated as a
participant for any subsequent Plan Year. No member of the Committee shall be
eligible to participate in the Plan.


2.02    Beneficiaries. With the approval of the Committee, a participant may
designate one or more beneficiaries to receive payment of his or her award in
the event of the participant’s death by executing and delivering to the Company
written notice of such designation on the form provided by the Company for such
purpose, and may revoke or change his or her beneficiary designation at any time
by executing and delivering to the Company a new written notice of such
designation on the form provided by the Company for such purpose. If any award
is payable to a participant after the death of such participant, such award
shall be paid, at the same time or times and in the same manner as if such
participant were alive, to the beneficiaries of the participant designated on
his or her most recent written notice. If a participant does not designate any
beneficiary, or if no such beneficiary shall survive him or her, then payments
will be made to the participant’s legal representatives.


2.03    Continued Employment. Participants for a given Plan Year generally must
remain in continuous, active employment with a Participating Company (or any
affiliate of a Participating Company) through the end of the Plan Year and up
until the payment date for the awards for such Plan Year; provided, however, the
Committee, in its sole discretion, may provide for the payment of an award to a
participant in the event of termination, retirement, disability, death or other
individual circumstances.



Article 3 Award Guidelines


3.01    Annual Award Guidelines. As soon as practicable at the beginning of each
Plan Year, the Committee shall approve the award guidelines for that Plan Year,
which shall include the following:


(a)
the Participating Companies for the Plan Year;








--------------------------------------------------------------------------------




(b)
the individual, division, group, company or other appropriate performance goals
for the Plan Year;



(c)
the performance payment metrics for the Plan Year; and



(d)
such other terms and conditions imposed by the Committee on the awards for the
Plan Year.



3.02    Amendment of Award Guidelines. If the Committee determines during the
course of any Plan Year that the performance goals or other term of the award
guidelines for that Plan Year are not justified under the circumstances, the
Committee may, in its sole discretion, amend the award guidelines, including the
performance goals thereof, for such Plan Year as the Committee deems
appropriate.



3.03    Award Classes. The Committee may, by rules and regulations of general or
specific application, establish one or more classes of awards, the payment of
which shall, in whole or in part, be deferred and made at such later time or
times, in a lump sum or in such installments, as the Committee shall prescribe,
provided that the participant fulfills the conditions specified in Article 7.
Any class of awards shall be structured to qualify for an exemption from or to
comply with the requirements of Section 409A of the Code.


Article 4 Deferral of Awards



4.01    Deferral of Awards. The Committee may allow a participant to defer the
payment of an award under a deferral plan of a Participating Company. Such
deferral shall be made in accordance with the terms of that deferral plan and
the requirements of Section 409A of the Code. Upon the deferral of the payment
of an award, the terms of such deferral and the payments thereunder shall be
governed by the provision of the deferral plan under which such deferral has
been made, and the payment provisions of Article 6 shall not apply to the
deferred award.


4.02    Unfunded Status. The obligation of any company under the Plan to make
deferred payments or awards when due is merely contractual and no amount
credited to an account of a participant on the books of any company shall be
deemed to be held in trust for such participant or for his or her beneficiary or
legal representatives. Nothing contained in the Plan shall require any company
to segregate or earmark any cash or other property for Plan awards. Any
securities or other property held or acquired by a company specifically for use
under the Plan or otherwise shall, unless and until transferred in accordance
with the terms and conditions







--------------------------------------------------------------------------------





of the Plan, be and at all times remain the property of such company,
irrespective of whether such securities or other property are entered in a
special account for the purpose of the Plan, and such securities or other
property shall at all times be and remain available for any corporate purpose.


Article 5 Determination of Awards







--------------------------------------------------------------------------------





5.01    Pre-Determination of Awards. Prior to the end of a Plan Year, the
Committee may, but shall not be required to, determine a minimum aggregate
amount of the awards to be paid for such Plan Year. If the Committee makes such
a determination of the minimum aggregate amount of the awards to be paid for
such Plan Year, then the actual aggregate amount of the awards for that Plan
Year, as determined under Section 5.02, shall not be less than the minimum
aggregate amount of the awards for such Plan Year determined by the Committee
under this Section 5.01.



5.02    Determination of Awards. As soon as practicable after the end of each
Plan Year, the Committee shall determine the aggregate amount of awards and the
amount of each individual award. In determining the aggregate amount of awards,
the Committee may establish available pools of monies and payment grids for the
employees of a particular Participating Company or a division, business unit or
other designated group thereof, based upon specified company and other
applicable organizational performance goals, subject to applicable limitations;
in which case, the amount of individual awards shall then be calculated based on
the payment grids, subject to available pool monies.


5.03    Individual Award Limitation. Except for awards payable as a result of a
Change in Control pursuant to Section 6.03, and except as otherwise determined
by the Committee, the award to a single participant for any Plan Year shall not
exceed the lesser of (a) 200 percent of the participant’s target award for such
Plan Year, or (b) 200 percent of the participant’s base salary for such Plan
Year.



Article 6 Payment of Awards



6.01    Time of Payment. Except for awards payable as a result of a Change in
Control pursuant to Section 6.03, and unless otherwise provided by the Committee
pursuant to Section 3.03, or deferred by a participant pursuant to 4.01, each
award shall be paid in the calendar year immediately following the Plan Year, as
soon as practicable after the amount of the award shall have been determined, or
at such subsequent time or times during such calendar year as the Committee
shall determine.


6.02    Form of Payment. Payment of awards shall be made in cash unless the
Committee provides for a different method of payment, in whole or in part.
Payment may be made (a) by the issuance or transfer of securities or other
property, including common shares or other securities of the Company, another
corporation or of a regulated investment company or companies, subject to
restrictions and requirements to assure compliance with the conditions set forth
in Article 7 and elsewhere in the Plan and such other restrictions and
requirements as the



Committee shall prescribe, (b) by undertaking to issue or transfer such
securities or other property in the future, together with a sum or sums equal to
dividend equivalents and other income equivalents earned thereon from the date
of such undertaking until the date or dates of payment, (c) in cash measured by
the value of such securities or other property, or of a portfolio comprised of
either securities or other property or both, together with dividend equivalents
and other income equivalents earned thereon from the date that such measure has
been established until the date or dates of payment, or (d) by undertaking to
pay cash in the future together with such additional amounts of income
equivalents earned thereon until the date or dates of payment, such additional
amounts to be determined by a measure established by the Committee in its
discretion. Notwithstanding the foregoing, the payment of awards shall either
qualify for an exemption from or comply with the requirements of Section 409A of
the Code.



6.03    Change in Control. Except for awards deferred by a participant pursuant
to Section 4.01 and any class of awards provided by the Committee pursuant to
Section 3.03 (the payment of which is to be made at a later time or times), if
within two years following the occurrence of a Change in Control, a participant
experiences a termination of employment that would otherwise entitle him or her
to receive the payment of severance benefits under the provisions of the
severance plan that is in effect and in which the participant participates as of
the date of such Change in Control, and the participant is Job Band 50 or higher
on the date of his or her termination of employment, then such participant
shall, notwithstanding the provisions of Section 6.01, be paid, within five days
after the date of such termination, the following amount:







--------------------------------------------------------------------------------




(a)    if the termination occurs during a Plan Year, a pro rata award equal to:


(i)    the average award paid or payable to such participant under the Plan (or
any other annual incentive award program of a Participating Company (or any of
their respective subsidiaries at the time of such prior payment)) for the
two-year period prior to the Change in Control, or if such participant has not
received two such awards, the most recent award paid or payable (or the target
amount so payable if such participant has not previously received any such
award) to such participant under the Plan (or any other annual incentive award
program of a Participating Company (or any of their respective subsidiaries at
the time of such prior payment)); multiplied by


(ii)    the number of full or partial months that have elapsed during the Plan
Year at the time of such termination, divided by 12; or


(b)    in the event the termination of employment occurs after the end of the
Plan Year, but before the payment date for the awards for such Plan Year, an
award equal to the average award paid or payable to such participant under the
Plan (or any other annual incentive award program of a Participating Company (or
any of their respective subsidiaries at the time of such prior payment)) for the
two-year period prior to the Change in Control, or if such participant has not
received two such awards, the most recent award paid or payable (or target
amount so payable, if such participant has not previously received any such
award) to such participant under the Plan (or any other annual incentive award
program of a Participating Company (or any of their respective subsidiaries at
the time of such prior payment)).



6.04    Tax Withholding. Any employing company required to make payments under
the Plan shall deduct and withhold from any such payment all amounts which its
officers believe in good faith it is required to deduct or withhold pursuant to
the laws of any jurisdiction whatsoever or, in the event that any such payment
shall be made in securities, shall require that arrangements satisfactory to
such employing company be made for the payment of all such amounts before such
securities are delivered. Except as otherwise required to comply with Section
409A of the Code, no employing company shall be required to pay any amount to
the beneficiary or legal representatives of any former participant until such
beneficiary or legal representatives shall have furnished evidence satisfactory
to such employing company of the payment or provision for the payment of all
estate, transfer, inheritance and death taxes, if any, which may be payable with
respect thereto.



Article 7
Forfeiture



7.01    Participant Conduct. In addition to any other condition that may be
imposed by the Committee, the payment of all awards (or any part thereof) under
the Plan shall be contingent on the following:


(a)    the participant shall refrain from engaging in (i) any business or other
activity which, in the judgment of the Committee, is competitive with any
activity of any Participating Company or any affiliate thereof, in which the
participant was engaged at any time during the last five years of his or her
employment by a Participating Company or any affiliate thereof, and (ii) any
business or other activity that is so competitive and of which the participant
shall have special knowledge as the result of having been employed by the
Participating Company or any affiliate thereof; and from counseling or otherwise
assisting any person, firm or organization that is so engaged;


(b)    the participant shall not furnish, divulge or disclose to any
unauthorized person, firm or other organization any trade secrets, information
or data with respect to any Participating Company or any affiliate thereof, or
any of their employees, that the participant shall have reason to believe is
confidential;


(c)    the participant will make himself or herself available for such
consultation and advice concerning matters with respect to which he or she was
familiar while employed by any Participating Company or affiliate thereof as may
reasonably be requested, taking fairly into consideration his age, health,
residence and individual circumstances and the total amount of the payments that
the participant is receiving, and shall render such assistance and cooperation
(including testimony and depositions) in respect of matters of which the
participant shall have knowledge, as may reasonably be requested in any action,
proceeding or other dispute, pending or prospective, to which any Participating
Company or affiliate thereof may be a party or in which it may have an interest.
The participant shall have no obligation to render any services after he or she
has ceased to be an employee of the Participating Companies and the affiliates
thereof, except as may be required under this subsection, and the death of the
participant, or the failure to call upon him or her for the rendition of
services called for under this subsection, shall not in any way affect the right
of the participant or his or her beneficiary or legal representatives, as the
case may be, to receive any unpaid portion of any amounts payable to the
participant; and



(d)    the participant’s employment by any Participating Company or affiliate
thereof shall not have terminated as a result of the participant’s gross
negligence, willful misconduct or poor performance and the participant shall
not, while employed by a Participating Company or affiliate have engaged in
conduct which, had it been known at the time, would have resulted, on grounds of
gross negligence or willful misconduct, in the termination of the participant’s
employment by the Participating Company or affiliate thereof by which the
participant had been employed.


7.02    Forfeiture. If, in the reasonable judgment of the Committee, a
participant shall have failed at any time to comply with any of the conditions
set forth in Section 7.01, the obligation of the employing company to make
further payments to such participant or former participant or his





--------------------------------------------------------------------------------




beneficiary or legal representatives shall forthwith terminate, provided that no
installment or amount delivered or paid prior to the date of any such
determination by the Committee shall be required to be repaid.


7.03    Non-alienation. The payment of an award shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge an award shall be null and void. The payment
of an award shall not be subject to any jurisdictional payment requirement upon
death or termination. The payment of an award shall not, in any manner, be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto, except as specifically provided in rules or
regulations established by the Committee under the Plan; and in the event that
any participant or beneficiary becomes bankrupt or attempts to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any such payment or
a part thereof, then all such payments due to the participant or beneficiary
shall cease and the Participating Company shall hold and apply the same to or
for the participant’s benefit or that of his or her spouse, children or other
dependents in such manner and in such proportions as the Committee may deem
proper.


Article 8 Administration


8.01    Committee Duties. The Plan shall be administered by the Committee. The
Committee shall have the discretion and authority to (a) make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of the
Plan and (b) decide or resolve any and all questions including interpretations
of the Plan, as may arise in connection with the Plan. Any action taken by the
Committee within the scope of its authority shall be final and binding upon the
Participating Companies, upon each and every person who participates in the Plan
and any successors in interest of such persons, and any and all other persons
claiming under or through any such person.


8.02    Delegation of Authority. The Committee shall also have the power to
delegate any of its authority under the Plan as allowed by law. The Committee
may delegate to the CEO the authority to approve individual awards and award
changes for employees below the executive officer level; provided, however, the
Committee shall continue to approve the awards for executive officers, and to
approve the aggregate amount of awards for a Plan Year for all participants
below the executive officer level (subject to any delegation of authority to
adjust



awards during a Plan Year). The Committee has delegated to the CEO the authority
to authorize special awards under the Plan in recognition of outstanding
individual achievement, at any time or times during the year, provided that any
special awards authorized by the CEO are reported to the Committee at its next
regular meeting or at such other time specified by the Committee.


8.03    Binding Effect. By accepting any benefits under the Plan, each
participant, each beneficiary and each person claiming under or through such
participant shall be conclusively bound by any action or decision taken or made,
or to be taken or to be made under the Plan, by the Company, the Board or the
Committee.


8.04    Indemnity of Committee. No member of the Committee shall be liable for
anything done or omitted to be done by him or by any other member of the
Committee in connection with the Plan, unless such act or omission constitutes
willful misconduct on his part. The Company shall indemnify and hold harmless
the members of the Committee, and any person to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to the Plan,
except in the case of willful misconduct.


Article 9 Miscellaneous


9.01    Amendment. The Board may amend the Plan in whole or in part from time to
time, or may terminate the Plan at any time, without prior notice to any
interested party; provided, however, no amendment or termination may be made if
such amendment or termination would cause the awards under the Plan to fail to
qualify for an exemption from or to comply with the provisions of Section 409A
of the Code. The Board may delegate its amendment power to such individual or
individuals as it deems appropriate, in its sole discretion. The foregoing
sentence to the contrary notwithstanding, for a period of two years and one day
following a Change in Control, neither the Board nor any individual to whom the
Board has delegated its authority may amend the Plan in a manner that is
detrimental to the rights of any participant of the Plan without the
participant’s written consent.


9.02    Section 409A of the Code. It is intended that the benefits provided
under the Plan qualify for an exemption from or comply with the requirements of
Section 409A of the Code, and the Plan shall be administered and interpreted to
the extent possible in a manner consistent with such intention.


9.03    Other Benefits and Agreements. The benefits provided to a participant
under the Plan are in addition to any other benefits available to such
participant under any other plan or program for employees of the participant’s
employer. The Plan shall supplement and shall not supersede, modify or amend any
other such plan or program except as may otherwise be expressly provided.


9.04    Not a Contract of Employment. Nothing in the Plan shall be construed as
giving any person employed by a company which is or has been a Participating
Company the right to be retained in the employ of such company or any right to
any payment whatsoever, except to the extent provided by the Plan. Each such
company shall have the right to dismiss any employee at





--------------------------------------------------------------------------------





any time with or without cause and without liability for the effect which such
dismissal might have upon him as a participant under the Plan.


9.05    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.


9.06    Captions. The captions of the articles, sections and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


9.07    Governing Law. The provisions of the Plan shall be construed and
interpreted according to the internal laws of the State of New York without
regard to its conflicts of laws principles.


9.08    Successors. The provisions of the Plan shall bind and inure to the
benefit of the participant’s employer and its successors and assigns, and the
participant and his or her designated beneficiaries.


9.09    Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.


*    *    *    *    *



